 


116 HR 2486 EAH: National Origin-Based Antidiscrimination for Nonimmigrants Act
U.S. House of Representatives
2020-07-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



 
116th CONGRESS2d Session 
In the House of Representatives, U. S., 
 
July 22, 2020 
 
HOUSE AMENDMENTS TO SENATE AMENDMENT: 
 
 That the House agree to the amendment of the Senate to the bill (H.R. 2486) entitled An Act to reauthorize mandatory funding programs for historically Black colleges and universities and other minority-serving institutions., with the following  (1)In the matter proposed to be inserted by the amendment of the Senate, strike sections 1, 2, and 3 and insert the following: 
 
INO BAN Act 
101.Short titlesThis title may be cited as the National Origin-Based Antidiscrimination for Nonimmigrants Act or the NO BAN Act. 102.Expansion of nondiscrimination provisionSection 202(a)(1)(A) of the Immigration and Nationality Act (8 U.S.C. 1152(a)(1)(A)) is amended— 
(1)by inserting or a nonimmigrant visa, admission or other entry into the United States, or the approval or revocation of any immigration benefit after immigrant visa; (2)by inserting religion, after sex,; and 
(3)by inserting , except if expressly required by statute, or if a statutorily authorized benefit takes into consideration such factors before the period at the end. 103.Transfer and limitations on authority to suspend or restrict the entry of a class of aliensSection 212(f) of the Immigration and Nationality Act (8 U.S.C. 1182(f)) is amended to read as follows: 
 
(f)Authority to suspend or restrict the entry of a class of aliens 
(1)In generalSubject to paragraph (2), if the Secretary of State, in consultation with the Secretary of Homeland Security, determines, based on specific and credible facts, that the entry of any aliens or any class of aliens into the United States would undermine the security or public safety of the United States or the preservation of human rights, democratic processes or institutions, or international stability, the President may temporarily— (A)suspend the entry of such aliens or class of aliens as immigrants or nonimmigrants; or 
(B)impose any restrictions on the entry of such aliens that the President deems appropriate. (2)LimitationsIn carrying out paragraph (1), the President, the Secretary of State, and the Secretary of Homeland Security shall— 
(A)only issue a suspension or restriction when required to address specific acts implicating a compelling government interest in a factor identified in paragraph (1); (B)narrowly tailor the suspension or restriction, using the least restrictive means, to achieve such compelling government interest; 
(C)specify the duration of the suspension or restriction; and (D)consider waivers to any class-based restriction or suspension and apply a rebuttable presumption in favor of granting family-based and humanitarian waivers. 
(3)Congressional notification 
(A)In generalPrior to the President exercising the authority under paragraph (1), the Secretary of State and the Secretary of Homeland Security shall consult Congress and provide Congress with specific evidence supporting the need for the suspension or restriction and its proposed duration. (B)Briefing and reportNot later than 48 hours after the President exercises the authority under paragraph (1), the Secretary of State and the Secretary of Homeland Security shall provide a briefing and submit a written report to Congress that describes— 
(i)the action taken pursuant to paragraph (1) and the specified objective of such action; (ii)the estimated number of individuals who will be impacted by such action; 
(iii)the constitutional and legislative authority under which such action took place; and (iv)the circumstances necessitating such action, including how such action complies with paragraph (2), as well as any intelligence informing such actions. 
(C)TerminationIf the briefing and report described in subparagraph (B) are not provided to Congress during the 48 hours that begin when the President exercises the authority under paragraph (1), the suspension or restriction shall immediately terminate absent intervening congressional action. (D)Congressional committeesThe term Congress, as used in this paragraph, refers to the Select Committee on Intelligence of the Senate, the Committee on Foreign Relations of the Senate, the Committee on the Judiciary of the Senate, the Committee on Homeland Security and Governmental Affairs of the Senate, the Permanent Select Committee on Intelligence of the House of Representatives, the Committee on Foreign Affairs of the House of Representatives, the Committee on the Judiciary of the House of Representatives, and the Committee on Homeland Security of the House of Representatives. 
(4)PublicationThe Secretary of State and the Secretary of Homeland Security shall publicly announce and publish an unclassified version of the report described in paragraph (3)(B) in the Federal Register. (5)Judicial review (A)In generalNotwithstanding any other provision of law, an individual or entity who is present in the United States and has been harmed by a violation of this subsection may file an action in an appropriate district court of the United States to seek declaratory or injunctive relief. 
(B)Class actionNothing in this Act may be construed to preclude an action filed pursuant to subparagraph (A) from proceeding as a class action. (6)Treatment of commercial airlinesWhenever the Secretary of Homeland Security finds that a commercial airline has failed to comply with regulations of the Secretary of Homeland Security relating to requirements of airlines for the detection of fraudulent documents used by passengers traveling to the United States (including the training of personnel in such detection), the Secretary of Homeland Security may suspend the entry of some or all aliens transported to the United States by such airline. 
(7)Rule of constructionNothing in this section may be construed as authorizing the President, the Secretary of State, or the Secretary of Homeland Security to act in a manner inconsistent with the policy decisions expressed in the immigration laws. (8)ClarificationFor purposes of paragraph (1), the term public safety of the United States includes efforts necessary to contain a communicable disease of public health significance (as defined in section 34.2(b) of title 42, Code of Federal Regulations (or any successor regulation)).. 
104.Termination of certain executive actions 
(a)TerminationPresidential Proclamations 9645, 9822, and 9983 and Executive Orders 13769, 13780, and 13815 shall be void beginning on the date of the enactment of this Act. (b)EffectAll actions taken pursuant to any proclamation or executive order terminated under subsection (a) shall cease on the date of the enactment of this Act. 
105.Visa applicants report 
(a)Initial reports 
(1)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary of State, in coordination with the Secretary of Homeland Security and the heads of other relevant Federal agencies, shall submit a report to the congressional committees referred to in section 212(f)(3)(D) of the Immigration and Nationality Act, as amended by section 103 of this title, that describes the implementation of each of the presidential proclamations and executive orders referred to in section 104. (2)Presidential proclamation 9645 and 9983In addition to the content described in paragraph (1), the report submitted with respect to Presidential Proclamation 9645, issued on September 24, 2017, and Presidential Proclamation 9983, issued on January 31, 2020, shall include, for each country listed in such proclamation— 
(A)the total number of individuals who applied for a visa during the time period the proclamation was in effect, disaggregated by country and visa category; (B)the total number of visa applicants described in subparagraph (A) who were approved, disaggregated by country and visa category; 
(C)the total number of visa applicants described in subparagraph (A) who were refused, disaggregated by country and visa category, and the reasons they were refused; (D)the total number of visa applicants described in subparagraph (A) whose applications remain pending, disaggregated by country and visa category; 
(E)the total number of visa applicants described in subparagraph (A) who were granted a waiver, disaggregated by country and visa category; (F)the total number of visa applicants described in subparagraph (A) who were denied a waiver, disaggregated by country and visa category, and the reasons such waiver requests were denied; 
(G)the total number of refugees admitted, disaggregated by country; and (H)the complete reports that have been submitted to the President every 180 days in accordance with section 4 of Presidential Proclamation 9645 in its original form, and as amended by Presidential Proclamation 9983. 
(b)Additional reportsNot later than 30 days after the date on which the President exercises the authority under section 212(f) of the Immigration and Nationality Act (8 U.S.C. 1182(f)), as amended by section 103 of this title, and every 30 days thereafter, the Secretary of State, in coordination with the Secretary of Homeland Security and heads of other relevant Federal agencies, shall submit a report to the congressional committees referred to in paragraph (3)(D) of such section 212(f) that identifies, with respect to countries affected by a suspension or restriction, the information described in subparagraphs (A) through (H) of subsection (a)(2) of this section and specific evidence supporting the need for the continued exercise of presidential authority under such section 212(f), including the information described in paragraph (3)(B) of such section 212(f). If the report described in this subsection is not provided to Congress in the time specified, the suspension or restriction shall immediately terminate absent intervening congressional action. A final report with such information shall be prepared and submitted to such congressional committees not later than 30 days after the suspension or restriction is lifted. (c)Form; availabilityThe reports required under subsections (a) and (b) shall be made publicly available online in unclassified form. 
IIAffordable Prescriptions for Patients Act of 2020 
201.Short titleThis title may be cited as the Affordable Prescriptions for Patients Act of 2020. 202.Product hopping (a)In generalThe Federal Trade Commission Act (15 U.S.C. 41 et seq.) is amended by inserting after section 26 (15 U.S.C. 57c–2) the following: 
 
27.Product hopping 
(a)DefinitionsIn this section: (1)Abbreviated new drug applicationThe term abbreviated new drug application means an application under subsection (b)(2) or (j) of section 505 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 355). 
(2)Biosimilar biological productThe term biosimilar biological product means a biological product licensed under section 351(k) of the Public Health Service Act (42 U.S.C. 262(k)). (3)Biosimilar biological product license applicationThe term biosimilar biological product license application means an application submitted under section 351(k) of the Public Health Service Act (42 U.S.C. 262(k)). 
(4)Follow-on productThe term follow-on product— (A)means a drug approved through an application or supplement to an application submitted under section 505(b) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 355(b)) or a biological product licensed through an application or supplement to an application submitted under section 351(a) of the Public Health Service Act (42 U.S.C. 262(a)) for a change, modification, or reformulation to the same manufacturer's previously approved drug or biological product that treats the same medical condition; and 
(B)excludes such an application or supplement to an application for a change, modification, or reformulation of a drug or biological product that is requested by the Secretary or necessary to comply with law, including sections 505A and 505B of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 355a, 355c). (5)Generic drugThe term generic drug means a drug approved under an application submitted under subsection (b)(2) or (j) of section 505 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 355). 
(6)Listed drugThe term listed drug means a drug listed under section 505(j)(7) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 355(j)(7)). (7)ManufacturerThe term manufacturer means the holder, licensee, or assignee of— 
(A)an approved application for a drug under section 505(c) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 355(c)); or (B)a biological product license under section 351(a) of the Public Health Service Act (42 U.S.C. 262(a)). 
(8)Reference productThe term reference product has the meaning given the term in section 351(i) of the Public Health Service Act (42 U.S.C. 262(i)). (9)SecretaryThe term Secretary means the Secretary of Health and Human Services. 
(10)Ultimate parent entityThe term ultimate parent entity has the meaning given the term in section 801.1 of title 16, Code of Federal Regulations, or any successor regulation. (b)Prohibition on product hopping (1)Prima facieExcept as provided in paragraph (2), a manufacturer of a reference product or listed drug shall be considered to have engaged in an unfair method of competition in or affecting commerce in violation of section 5(a) if the Commission demonstrates by a preponderance of the evidence in a proceeding initiated by the Commission under subsection (c)(1)(A), or in a suit brought under subparagraph (B) or (C) of subsection (c)(1), that, during the period beginning on the date on which the manufacturer of the reference product or listed drug first receives notice that an applicant has submitted to the Commissioner of Food and Drugs an abbreviated new drug application or biosimilar biological product license application and ending on the date that is 180 days after the date on which that generic drug or biosimilar biological product is first marketed, the manufacturer engaged in either of the following actions: 
(A)The manufacturer engaged in a hard switch, which shall be established by demonstrating that the manufacturer engaged in either of the following actions: (i)Upon the request of the manufacturer of the listed drug or reference product, the Commissioner of Food and Drugs withdrew the approval of the application for the listed drug or reference product or placed the listed drug or reference product on the discontinued products list and the manufacturer marketed or sold a follow-on product. 
(ii)The manufacturer of the listed drug or reference product— (I) (aa)announced withdrawal of, discontinuance of the manufacture of, or intent to withdraw the application with respect to the drug or reference product in a manner that impedes competition from a generic drug or a biosimilar biological product, as established by objective circumstances; or 
(bb)destroyed the inventory of the listed drug or reference product in a manner that impedes competition from a generic drug or a biosimilar biological product, which may be established by objective circumstances; and (II)marketed or sold a follow-on product. 
(B)The manufacturer engaged in a soft switch, which shall be established by demonstrating that the manufacturer engaged in both of the following actions: (i)The manufacturer took actions with respect to the listed drug or reference product other than those described in subparagraph (A) that unfairly disadvantage the listed drug or reference product relative to the follow-on product described in clause (ii) in a manner that impedes competition from a generic drug or a biosimilar biological product that is highly similar to, and has no clinically meaningful difference with respect to safety, purity, and potency from, the reference product, which may be established by objective circumstances. 
(ii)The manufacturer marketed or sold a follow-on product. (2)Justification (A)In generalSubject to paragraph (3), the actions described in paragraph (1) by a manufacturer of a listed drug or reference product shall not be considered to be an unfair method of competition in or affecting commerce if— 
(i)the manufacturer demonstrates to the Commission or a district court of the United States, as applicable, by a preponderance of the evidence in a proceeding initiated by the Commission under subsection (c)(1)(A), or in a suit brought under subparagraph (B) or (C) of subsection (c)(1), that— (I)the manufacturer would have taken the actions regardless of whether a generic drug that references the listed drug or biosimilar biological product that references the reference product had already entered the market; and 
(II) 
(aa)with respect to a hard switch under paragraph (1)(A), the manufacturer took the action for reasons relating to the safety risk to patients of the listed drug or reference product; (bb)with respect to an action described in item (aa) or (bb) of paragraph (1)(A)(ii)(I), there is a supply disruption that— 
(AA)is outside of the control of the manufacturer; (BB)prevents the production or distribution of the applicable listed drug or reference product; and 
(CC)cannot be remedied by reasonable efforts; or (cc)with respect to a soft switch under paragraph (1)(B), the manufacturer had legitimate pro-competitive reasons, apart from the financial effects of reduced competition, to take the action. 
(B)Rule of constructionNothing in subparagraph (A) may be construed to limit the information that the Commission may otherwise obtain in any proceeding or action instituted with respect to a violation of this section. (3)ResponseWith respect to a justification offered by a manufacturer under paragraph (2), the Commission may— 
(A)rebut any evidence presented by a manufacturer during that justification; or (B)establish by a preponderance of the evidence that, on balance, the pro-competitive benefits from the conduct described in subparagraph (A) or (B) of paragraph (1), as applicable, do not outweigh any anticompetitive effects of the conduct, even in consideration of the justification so offered. 
(c)Enforcement 
(1)In generalIf the Commission has reason to believe that any manufacturer has violated, is violating, or is about to violate this section, the Commission may take any of the following actions: (A)Institute a proceeding— 
(i)that, except as provided in paragraph (2), complies with the requirements under section 5(b); and (ii)in which the Commission may impose on the manufacturer any penalty that the Commission may impose for a violation of section 5. 
(B)In the same manner and to the same extent as provided in section 13(b), bring suit in a district court of the United States to temporarily enjoin the action of the manufacturer. (C)Bring suit in a district court of the United States, in which the Commission may seek— 
(i)to permanently enjoin the action of the manufacturer; (ii)any of the remedies described in paragraph (3); and 
(iii)any other equitable remedy, including ancillary equitable relief. (2)Judicial review (A)In generalNotwithstanding any provision of section 5, any manufacturer that is subject to a final order of the Commission that is issued in a proceeding instituted under paragraph (1)(A) may, not later than 30 days after the date on which the Commission issues the order, petition for review of the order in— 
(i)the United States Court of Appeals for the District of Columbia Circuit; or (ii)the court of appeals of the United States for the circuit in which the ultimate parent entity of the manufacturer is incorporated. 
(B)Treatment of findingsIn a review of an order issued by the Commission conducted by a court of appeals of the United States under subparagraph (A), the factual findings of the Commission shall be conclusive if those facts are supported by the evidence. (3)Equitable remedies (A)Disgorgement (i)In generalIn a suit brought under paragraph (1)(C), the Commission may seek, and the court may order, disgorgement of any unjust enrichment that a person obtained as a result of the violation that gives rise to the suit. 
(ii)CalculationAny disgorgement that is ordered with respect to a person under clause (i) shall be offset by any amount of restitution ordered under subparagraph (B). (iii)Limitations periodThe Commission may seek disgorgement under this subparagraph not later than 5 years after the latest date on which the person from which the disgorgement is sought receives any unjust enrichment from the effects of the violation that gives rise to the suit in which the Commission seeks the disgorgement. 
(B)Restitution 
(i)In generalIn a suit brought under paragraph (1)(C), the Commission may seek, and the court may order, restitution with respect to the violation that gives rise to the suit. (ii)Limitations periodThe Commission may seek restitution under this subparagraph not later than 5 years after the latest date on which the person from which the restitution is sought receives any unjust enrichment from the effects of the violation that gives rise to the suit in which the Commission seeks the restitution. 
(4)Rules of constructionNothing in this subsection may be construed as— (A)requiring the Commission to bring a suit seeking a temporary injunction under paragraph (1)(B) before bringing a suit seeking a permanent injunction under paragraph (1)(C); or 
(B)affecting any other authority of the Commission under this Act to seek relief or obtain a remedy with respect to a violation of this Act.. (b)ApplicabilitySection 27 of the Federal Trade Commission Act, as added by subsection (a), shall apply with respect to any— 
(1)conduct that occurs on or after the date of enactment of this Act; and (2)action or proceeding that is commenced on or after the date of enactment of this Act. 
(c)Antitrust lawsNothing in this section, or the amendments made by this section, shall modify, impair, limit, or supersede the applicability of the antitrust laws as defined in subsection (a) of the first section of the Clayton Act (15 U.S.C. 12(a)), and of section 5 of the Federal Trade Commission Act (15 U.S.C. 45) to the extent that it applies to unfair methods of competition. (d)RulemakingThe Federal Trade Commission may issue rules under section 553 of title 5, United States Code, to carry out section 27 of the Federal Trade Commission Act, as added by subsection (a), including by defining any terms used in such section 27 (other than terms that are defined in subsection (a) of such section 27). 
(e)ConfirmationUpon the request of the Commission, the Secretary shall provide confirmation of— (1)any request made by the Secretary to the manufacturer for an application or supplement to an application for a change, modification, or reformulation of a drug or biological product; 
(2)any withdrawal by the manufacturer of an application for a drug or reference product; or (3)any request made by a manufacturer to the Secretary for withdrawal of an approval of the application for a drug or reference product or a request for placement of a drug or reference product on the discontinued products list. 
203.Title 35 amendments 
(a)In generalSection 271(e) of title 35, United States Code, is amended— (1)in paragraph (2)(C), in the flush text following clause (ii), by adding at the end the following: With respect to a submission described in clause (ii), the act of infringement shall extend to any patent that claims the biological product, a method of using the biological product, or a method or product used to manufacture the biological product.; and 
(2)by adding at the end the following:  (7) (A)Subject to subparagraphs (C), (D), and (E), if the sponsor of an approved application for a reference product, as defined in section 351(i) of the Public Health Service Act (42 U.S.C. 262(i)) (referred to in this paragraph as the reference product sponsor), brings an action for infringement under this section against an applicant for approval of a biological product under section 351(k) of such Act that references that reference product (referred to in this paragraph as the subsection (k) applicant), the reference product sponsor may assert in the action a total of not more than 20 patents of the type described in subparagraph (B), not more than 10 of which shall have issued after the date specified in section 351(l)(7)(A) of such Act. 
(B)The patents described in this subparagraph are patents that satisfy each of the following requirements: (i)Patents that claim the biological product that is the subject of an application under section 351(k) of the Public Health Service Act (42 U.S.C. 262(k)) (or a use of that product) or a method or product used in the manufacture of such biological product. 
(ii)Patents that are included on the list of patents described in section 351(l)(3)(A) of the Public Health Service Act (42 U.S.C. 262(l)(3)(A)), including as provided under section 351(l)(7) of such Act. (iii)Patents that— 
(I)have an actual filing date of more than 4 years after the date on which the reference product is approved; or (II)include a claim to a method in a manufacturing process that is not used by the reference product sponsor. 
(C)The court in which an action described in subparagraph (A) is brought may increase the number of patents limited under that subparagraph— (i)if the request to increase that number is made without undue delay; and 
(ii) 
(I)if the interest of justice so requires; or (II)for good cause shown, which— 
(aa)shall be established if the subsection (k) applicant fails to provide information required under section 351(l)(2)(A) of the Public Health Service Act (42 U.S.C. 262(l)(2)(A)) that would enable the reference product sponsor to form a reasonable belief with respect to whether a claim of infringement under this section could reasonably be asserted; and (bb)may be established— 
(AA)if there is a material change to the biological product (or process with respect to the biological product) of the subsection (k) applicant that is the subject of the application; (BB)if, with respect to a patent on the supplemental list described in section 351(l)(7)(A) of Public Health Service Act (42 U.S.C. 262(l)(7)(A)), the patent would have issued before the date specified in such section 351(l)(7)(A) but for the failure of the Office to issue the patent or a delay in the issuance of the patent, as described in paragraph (1) of section 154(b) and subject to the limitations under paragraph (2) of such section 154(b); or 
(CC)for another reason that shows good cause, as determined appropriate by the court. (D)In determining whether good cause has been shown for the purposes of subparagraph (C)(ii)(II), a court may consider whether the reference product sponsor has provided a reasonable description of the identity and relevance of any information beyond the subsection (k) application that the court believes is necessary to enable the court to form a belief with respect to whether a claim of infringement under this section could reasonably be asserted. 
(E)The limitation imposed under subparagraph (A)— (i)shall apply only if the subsection (k) applicant completes all actions required under paragraphs (2)(A), (3)(B)(ii), (5), (6)(C)(i), (7), and (8)(A) of section 351(l) of the Public Health Service Act (42 U.S.C. 262(l)); and 
(ii)shall not apply with respect to any patent that claims, with respect to a biological product, a method for using that product in therapy, diagnosis, or prophylaxis, such as an indication or method of treatment or other condition of use.. (b)ApplicabilityThe amendments made by subsection (a) shall apply with respect to an application submitted under section 351(k) of the Public Health Service Act (42 U.S.C. 262(k)) on or after the date of enactment of this Act. 
  
(2)In the matter proposed to be inserted by the amendment of the Senate, strike sections 4, 5, and 6 and insert the following:  IIIAccess to Counsel Act of 2020 301.Short titleThis title may be cited as the Access to Counsel Act of 2020. 
302.Access to counsel and other assistance at ports of entry and deferred inspection 
(a)Access to counsel and other assistance during inspectionSection 235 of the Immigration and Nationality Act (8 U.S.C. 1225) is amended by adding at the end the following:  (e)Access to counsel and other assistance during inspection (1)In generalThe Secretary of Homeland Security shall ensure that a covered individual has a meaningful opportunity to consult with counsel and an interested party during the inspection process.  
(2)Scope of assistanceThe Secretary of Homeland Security shall— (A)provide the covered individual a meaningful opportunity to consult with counsel and an interested party not later than one hour after the secondary inspection process commences and as necessary throughout the inspection process, including, as applicable, during deferred inspection;  
(B)allow counsel and an interested party to advocate on behalf of the covered individual, including by providing to the examining immigration officer information, documentation, and other evidence in support of the covered individual; and (C)to the greatest extent practicable, accommodate a request by the covered individual for counsel or an interested party to appear in-person at the secondary or deferred inspection site.  
(3)Special rule for lawful permanent residents 
(A)In generalThe Secretary of Homeland Security may not accept Form I-407 Record of Abandonment of Lawful Permanent Resident Status (or a successor form) from a lawful permanent resident subject to secondary or deferred inspection without providing such lawful permanent resident a reasonable opportunity to seek advice from counsel prior to the submission of the form.  (B)ExceptionThe Secretary of Homeland Security may accept Form I-407 Record of Abandonment of Lawful Permanent Resident Status (or a successor form) from a lawful permanent resident subject to secondary or deferred inspection if such lawful permanent resident knowingly, intelligently, and voluntarily waives, in writing, the opportunity to seek advice from counsel. 
(4)DefinitionsIn this section: (A)CounselThe term counsel means— 
(i)an attorney who is a member in good standing of the bar of any State, the District of Columbia, or a territory or a possession of the United States and is not under an order suspending, enjoining, restraining, disbarring, or otherwise restricting the attorney in the practice of law; or (ii)an individual accredited by the Attorney General, acting as a representative of an organization recognized by the Executive Office for Immigration Review, to represent a covered individual in immigration matters.  
(B)Covered individualThe term covered individual means an individual subject to secondary or deferred inspection who is— (i)a national of the United States;  
(ii)an immigrant, lawfully admitted for permanent residence, who is returning from a temporary visit abroad; (iii)an alien seeking admission as an immigrant in possession of a valid unexpired immigrant visa; 
(iv)an alien seeking admission as a non-immigrant in possession of a valid unexpired non-immigrant visa;  (v)a refugee; 
(vi)a returning asylee; or  (vii)an alien who has been approved for parole under section 212(d)(5)(A), including an alien who is returning to the United States in possession of a valid advance parole document.  
(C)Interested partyThe term interested party means— (i)a relative of the covered individual; 
(ii)in the case of a covered individual to whom an immigrant or non-immigrant visa has been issued, the petitioner or sponsor thereof (including an agent of such petitioner or sponsor); or (iii)a person, organization, or entity in the United States with a bona fide connection to the covered individual.. 
(b)Effective dateThe amendment made by subsection (a) shall take effect 180 days after the date of the enactment of this Act. (c)Savings provisionNothing in this title, or in any amendment made by this title, may be construed to limit a right to counsel or any right to appointed counsel under— 
(1)section 240(b)(4)(A) (8 U.S.C. 1229a(b)(4)(A)), (2)section 292 of the Immigration and Nationality Act (8 U.S.C. 1362), or 
(3)any other provision of law, including any final court order securing such rights,as in effect on the day before the date of the enactment of this Act. Lorraine MillerClerk.